Citation Nr: 0610958	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-17 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for right knee 
degenerative joint disease, currently rated 10 percent 
disabling.

2.  Entitlement to restoration of a compensable rating for 
right knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 1957 to June 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The Board remanded the claim to the RO in November 
2004 for issuance of a Statement of the Case.  The appeal was 
perfected and the claim has been returned to the Board for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice has not yet been provided to the veteran.  
The RO must ensure that this is accomplished.  

The Statement of the Case, issued in July 2005, indicates 
that the right knee instability was rated as 0 percent 
disabling.  However, the December 2005 Supplemental Statement 
of the Case indicates that the instability of the right knee 
was rated 10 percent disabling.  It is not clear whether this 
was a typographical error or whether there has in fact been 
restoration of the 10 percent rating for the right knee 
instability.  This should be clarified.

On VA examination in November 2005, the examiner indicated 
that the medical record and the claims file was not available 
for review.  The examination was conducted without benefit of 
review of the claims file.  Therefore, the RO must schedule 
the veteran for another VA examination to determine the 
severity of the right knee disability, and ensure that the 
claims file is provided to the examiner for review.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied with respect to the claims on 
appeal.  See also 38 C.F.R. § 3.159 
(2002).  The notice should also include 
an explanation that if an increase is 
awarded an effective date will be 
assigned, and should advise the veteran 
as to the information or evidence needed 
to establish an effective date for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based 
on all the evidence of record.  The RO 
must specifically indicate whether 
there has been restoration of the 10 
percent rating for right knee 
instability.  If any benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case 
which includes a summary of any 
additional evidence submitted, all 
applicable laws and regulations, and 
the reasons for the decision.  He and 
his representative should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





